Name: Regulation (EU) 2019/519 of the European Parliament and of the Council of 19 March 2019 amending Regulation (EU) No 167/2013 on the approval and market surveillance of agricultural and forestry vehicles (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: organisation of transport;  means of agricultural production;  transport policy;  trade policy;  technology and technical regulations
 Date Published: nan

 29.3.2019 EN Official Journal of the European Union L 91/42 REGULATION (EU) 2019/519 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 19 March 2019 amending Regulation (EU) No 167/2013 on the approval and market surveillance of agricultural and forestry vehicles (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The descriptions of T1 and T2 category vehicles provided for in Regulation (EU) No 167/2013 of the European Parliament and of the Council (3) require clarification regarding the position of the axle closest to the driver for tractors with a reversible driving position and regarding the method of calculating the height of the centre of gravity. In order to accurately and uniformly establish the height of the centre of gravity for T2 category vehicles, reference should be made to internationally applicable standards which determine the centre of gravity of a tractor. (2) An accurate definition of the different features of agricultural tractors based on the analysis of their technical characteristics is of the utmost importance for the correct and complete implementation of this Regulation and of the delegated and implementing acts adopted under it. Considering that discussions on the definitions of the categories take place in the relevant international fora, of which the Union is a party, such work should be taken into account by the Commission to prevent any disproportionate and negative effects on the application of technical requirements and test procedures, as well as any negative impacts for the manufacturers, in particular of highly specialised tractors. (3) In Regulation (EU) No 167/2013, it should be made clear that the term interchangeable machinery means interchangeable equipment, thereby ensuring that terminology is used consistently throughout that Regulation. (4) In Regulation (EU) No 167/2013, importers are required to retain a copy of the certificate of conformity in respect of products that are not in conformity with that Regulation or which present a serious risk. It should be made clear that what is being referred to is an EU type-approval certificate. That Regulation should therefore be amended to refer to the appropriate document. (5) Regulation (EU) No 167/2013 requires that an EU type-approval certificate contains, as an attachment, the test results. It should be made clear that what is being referred to is the test results sheet. That Regulation should therefore be amended to refer to the appropriate attachment. (6) Regulation (EU) No 167/2013 empowered the Commission to adopt delegated acts for a period of five years, which expired on 21 March 2018. As there is a continuing need to update various elements of the type-approval process as laid down by that Regulation and the acts adopted pursuant to it, in particular to adapt them to technical progress or to introduce corrections, the period for the exercise of the delegation of power should be extended, with the possibility for further tacit extensions. (7) Regulation (EU) No 167/2013, refers to the repeal of Council Directive 74/347/EEC (4) when it should refer instead to the repeal of Directive 2008/2/EC of the European Parliament and of the Council (5), which codified the former Directive. It is therefore necessary to amend the relevant reference in Regulation (EU) No 167/2013. (8) As this Regulation amends Regulation (EU) No 167/2013 without expanding its regulatory content, and since the objectives of this Regulation cannot be sufficiently achieved by the Member States but can rather, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (9) Regulation (EU) No 167/2013 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 167/2013 Regulation (EU) No 167/2013 is amended as follows: (1) in Article 2, paragraph 2 is replaced by the following: 2. This Regulation shall not apply to interchangeable equipment that is fully raised from the ground or that cannot articulate around a vertical axis when the vehicle to which it is attached is in use on a road.; (2) in Article 4, points (2) and (3) are replaced by the following: (2) category T1  comprises wheeled tractors, with the closest axle to the driver having a minimum track width of not less than 1 150 mm, with an unladen mass, in running order, of more than 600 kg, and with a ground clearance of not more than 1 000 mm; for tractors with a reversible driving position (reversible seat and steering wheel), the closest axle to the driver is the one fitted with the largest diameter tyres; (3) category T2  comprises wheeled tractors with a minimum track width of less than 1 150 mm, with an unladen mass, in running order, of more than 600 kg, with a ground clearance of not more than 600 mm; if the height of the centre of gravity of the tractor (determined in accordance with ISO standard 789-6:1982 and measured in relation to the ground) divided by the average minimum track for each axle exceeds 0,90, the maximum design speed shall be restricted to 30 km/h;; (3) in Article 12, paragraph 3 is replaced by the following: 3. Importers shall, for a period of 10 years after the placing on the market of the vehicle and for a period of five years after the placing on the market for a system, component or separate technical unit, keep a copy of the EU type-approval certificate at the disposal of the approval and market surveillance authorities and shall ensure that the information package as referred to in Article 24(10) can be made available to those authorities, upon request.; (4) in Article 25(1), point (b) is replaced by the following: (b) the test results sheet;; (5) in Article 39(1), the second subparagraph is replaced by the following: The first subparagraph shall apply only to vehicles within the territory of the Union which were covered by a valid EU type-approval at the time of their production, but which had neither been registered nor entered into service before that EU type-approval lost its validity.; (6) in Article 71, paragraph 2 is replaced by the following: 2. The power to adopt delegated acts referred to in Article 17(5), Article 18(4), Article 19(6), Article 20(8), Article 27(6), Article 28(6), Article 45(4), Article 49(3), Article 53(12), Article 61 and Article 70 shall be conferred on the Commission for a period of five years from 22 March 2013. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. The Commission shall draw up a report in respect of the delegation of power not later than 22 June 2022 and nine months before the end of each subsequent five-year period.; (7) in Article 76, paragraph 1 is replaced by the following: 1. Without prejudice to Article 73(2) of this Regulation, Directives 76/432/EEC, 76/763/EEC, 77/537/EEC, 78/764/EEC, 80/720/EEC, 86/297/EEC, 86/298/EEC, 86/415/EEC, 87/402/EEC, 2000/25/EC, 2003/37/EC, 2008/2/EC, 2009/57/EC, 2009/58/EC, 2009/59/EC, 2009/60/EC, 2009/61/EC, 2009/63/EC, 2009/64/EC, 2009/66/EC, 2009/68/EC, 2009/75/EC, 2009/76/EC and 2009/144/EC are repealed with effect from 1 January 2016.. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 440, 6.12.2018, p. 104. (2) Position of the European Parliament of 12 February 2019 (not yet published in the Official Journal) and Decision of the Council of 4 March 2019. (3) Regulation (EU) No 167/2013 of the European Parliament and of the Council of 5 February 2013 on the approval and market surveillance of agricultural and forestry vehicles (OJ L 60, 2.3.2013, p. 1). (4) Council Directive 74/347/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to the field of vision and windscreen wipers for wheeled agricultural or forestry tractors (OJ L 191, 15.7.1974, p. 5). (5) Directive 2008/2/EC of the European Parliament and of the Council of 15 January 2008 on the field of vision and windscreen wipers for wheeled agricultural or forestry tractors (OJ L 24, 29.1.2008, p. 30).